Dillon, J.
(dissenting and voting to affirm the judgment): I respectfully dissent.
The parties seeking summary judgment, Dr. Andrea Dobrenis and HIP Hospital, Inc., sued herein as LaGuardia Hospital, were required to establish their prima facie entitlement to judgment as a matter of law by tendering sufficient evidence in admissible form, demonstrating the absence of material issues of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; *887Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). The majority has concluded that the initial burden of proof was not established, given the absence of notations in the hospital chart that Dr. Williams was present for and directed medical decisions when Pitocin was chosen as a course of treatment between 9:00 p.m. and 10:00 p.m., actually ordered at 12:00 a.m., discontinued at 2:20 a.m., and resumed at 3:15 am., and further, that Drs. Dobrenis and Williams lacked independent recollections of these events, instead relying upon the hospital chart.
However, the record includes deposition testimony from the plaintiff Carol Cerny, a registered nurse with independent recollection of relevant events, that Dr. Williams ordered the Pitocin stimulation in her presence between 9:00 p.m. and 10:00 pm. The written order of Dr. Dobrenis at 12:00 am. merely evidences that Dr. Williams’s directions, as described by the plaintiff, were being carried out by the hospital’s resident. Consequently, as to events between approximately 9:00 p.m. and midnight, the absence of notations in the hospital chart identifying Dr. Williams’s involvement in medical decision making is of no significance. The prima facie burden was established, through evidence independent of the defendants themselves, that Dr. Dobrenis was following the orders of the patient’s attending physician. The following of orders has the legal effect of insulating Dr. Dobrenis and the hospital from tort liability (see Toth v Community Hosp. at Glen Cove, 22 NY2d 255, 256 [1968]; Walter v Betancourt, 283 AD2d 223, 224 [2001]; Georgetti v United Hosp. Med. Ctr., 204 AD2d 271, 272 [1994]; accord Petty v Pilgrim, 22 AD3d 478, 481 [2005]).
Nurses’ notes in the hospital’s chart indicate that Dr. Williams read or was advised of fetal heart monitoring results at 12:50 am., 1:35 am., 3:45 a.m., 6:10 a.m., and 6:35 a.m. While no specific chart entry references Dr. Williams’s presence at 2:20 am. and 3:15 a.m. when Pitocin was discontinued and then resumed, Dr. Williams testified that the administration of Pitocin was to be continued until there was adequate labor, which was never achieved. Dr. Williams also testified at her deposition that all of her orders had been carried out to her satisfaction. At 3:45 a.m. Dr. Williams increased the dosage of Pitocin. Thus, despite the temporary discontinuance of Pitocin between 2:22 a.m. and 3:15 am. due to fetal heart rate necessity, and despite the silence of the hospital’s chart as to Dr. Williams’s presence during that time, the record demonstrates that Dr. Williams’s initial order to administer Pitocin until there was adequate labor was followed by Dr. Dobrenis’s resumption of Pitocin at 3:15 am. The Pitocin dosage was thereafter increased *888by Dr. Williams at 3:45 a.m. Where hospital personnel do not stray from the directives of the attending physician, as confirmed here by Dr. Williams’s testimony that her orders had all been followed to her satisfaction, the entitlement to summary judgment is established in favor of hospital personnel (see Tuzeo v Hegde, 172 AD2d 747, 748 [1991]). In other words, since all of Dr. Williams’s orders were carried out to her satisfaction, there is no argument that Dr. Dobrenis committed an independent act of negligence by which liability can be imposed upon her or the hospital.
The burden of proof therefore shifted to the plaintiffs to defeat summary judgment by raising an issue of fact in their submissions requiring trial (see Alvarez v Prospect Hosp., supra at 324; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The plaintiffs sought to raise an issue of fact by relying upon, inter aha, the redacted affirmation of a board-certified obstetrician that Dr. Dobrenis and the hospital had departed from the accepted standards of obstetrical care by their failure to discontinue pitocin and initiate a cesarean section at 12:50 a.m., 1:00 a.m., 1:45 a.m. and 2:20 a.m., and in resuming Pitocin administration at 3:15 a.m. However, the affirmation of the obstetrician fails to raise a triable issue of fact. On this record, it is established that Dr. Williams, as the attending physician, had decided against performing a cesarean section at all times prior to 6:45 a.m., increased the dosage of Pitocin at 3:45 a.m. to further induce labor, and made no affirmative decision to perform a cesarean section until 6:45 a.m. While the plaintiffs obstetrician’s affirmed opinion may have raised a factual question about the need for a cesarean section between 12:50 a.m. and 3:15 a.m., it is irrelevant to the issue of whether Dr. Dobrenis and the hospital were authorized to independently undertake cesarean procedures. Indeed, Dr. Dobrenis and the hospital were without authority to perform a cesarean section, as Dr. Williams was the attending physician with ultimate authority over the patient’s care (see Al Malki v Krieger, 213 AD2d 331 [1995]). It is evident from the record that pursuant to her authority over the patient, Dr. Williams established an unwavering course of treatment to induce labor with Pitocin between the evening of March 19, 1999 and 6:45 a.m. the following morning, when the decision to perform a cesarean section was finally made.
While liability is not typically imposed upon hospital personnel for following orders of a private physician attending the patient, an exception exists when the hospital’s employees know that the doctor’s orders are so clearly contraindicated by normal practice that ordinary prudence requires inquiry into the cor*889rectness of the order (see Toth v Community Hosp. at Glen Cove, supra at 265 n 3; Nagengast v Samaritan Hosp., 211 AD2d 878 [1995]; Pollicina v Misericordia Hosp. Med. Ctr., 158 AD2d 194, 199 [1990]). The plaintiffs obstetrician’s affirmation fails to address factual circumstances or render an opinion that would trigger the foregoing exception.
The plaintiffs failure to raise a question of fact is also supported by Minardo v Estate of Mussio (116 AD2d 701 [1986]). It was argued in Minardo that the failure of hospital personnel to contact a pediatrician when an infant patient experienced a negative change in condition was a departure from accepted medical practice. Assuming such a departure existed, the court nevertheless affirmed summary judgment in favor of the defendant hospital, as there was no evidence that had the pediatrician been contacted, any curative steps would have been undertaken (see Minardo v Estate of Mussio, supra at 702). Here, grounds favoring Dr. Dobrenis and the hospital are even more compelling. The hospital chart demonstrates that between 3:45 a.m. and 6:45 a.m., Dr. Williams did not undertake the curative step of a cesarean section and instead continued her efforts to induce labor by the administration of Pitocin at an increased dosage. Accordingly, it is not sufficient for the plaintiffs’ obstetrician to state that Dr. Dobrenis should have performed a cesarean section at 12:50 a.m., 1:00 a.m., 1:45 a.m. or 2:20 a.m., since the treatment plan of Dr. Williams, who was in charge of the patient (see Al Malki v Krieger, supra), did not call for a cesarean section until 6:45 a.m.
The Supreme Court correctly granted summary judgment to Dr. Dobrenis and the hospital as to allegations that the cesarean procedure had been delayed for 43 minutes between the final discontinuance of Pitocin until delivery (see Alvarez v Prospect Hosp., supra at 325). Dismissal was also warranted in their favor as to the cause of action alleging lack of informed consent (see Beard v Brunswick Hosp. Ctr., 220 AD2d 550, 551 [1995]; Spinosa v Weinstein, 168 AD2d 32, 38-41 [1991]).
On the basis of the foregoing, summary judgment was properly awarded to Dr. Dobrenis and the hospital, and I respectfully vote to affirm the Supreme Court’s dismissal of the complaint insofar as asserted against those defendants.